United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  August 28, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-40358
                          Conference Calendar



LLOYD E. BURRUSS,

                                      Movant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                          USDC No. 9:04-CV-275
                          --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Lloyd E. Burruss, Texas prisoner # 864554, appeals the

denial of his motion to intervene in the 42 U.S.C. § 1983 suit

filed by fellow prisoner John Lee Newman.       Newman’s suit was

subsequently dismissed, as was his appeal of the judgment of

dismissal.     Because the lawsuit in which Burruss sought to

intervene is no longer pending, this appeal is moot.        See Willy

v. Administrative Review Board, 423 F.3d 483, 494 n.50 (5th Cir.

2005).   Accordingly, the appeal is DISMISSED.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.